 


109 HRES 828 EH: Commending the people of Mongolia, on the 800th anniversary of Mongolian statehood, for building strong, democratic institutions, and expressing the support of the House of Representatives for efforts by the United States to continue to strengthen its partnership with that country.
U.S. House of Representatives
2006-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 828 
In the House of Representatives, U. S.,

June 7, 2006
 
RESOLUTION 
Commending the people of Mongolia, on the 800th anniversary of Mongolian statehood, for building strong, democratic institutions, and expressing the support of the House of Representatives for efforts by the United States to continue to strengthen its partnership with that country. 
 
 
Whereas Mongolia, a great nation located at the crossroads of many civilizations, in 2006 marks its 800th anniversary as a state; 
Whereas Mongolia has become a functioning democracy in Asia; 
Whereas since 1990 the Mongolian people have held 5 parliamentary elections and 4 presidential elections; 
Whereas these elections have been determined to be largely free and fair, without violence or balloting irregularities, and featuring multiple political parties; 
Whereas these elections demonstrate Mongolia’s commitment to the rule of law and its determination to consolidate its democratic progress; 
Whereas the Government of Mongolia has conducted economic reforms which introduced market mechanisms and have resulted in the private sector producing the great majority of the gross domestic product, demonstrating Mongolia’s commitment to the establishment of a free market economy; 
Whereas Mongolia ratified the United Nations Convention Against Corruption in October 2005, demonstrating its determination to take steps to better ensure political and economic stability and progress; 
Whereas Mongolia has sought to develop political, economic, and security relationships with its neighboring countries in order to enhance confidence and regional security; 
Whereas the people of the United States and Mongolia share common commitments to democracy and freedom, and the Government of Mongolia has expressed its strong desire to deepen and strengthen its partnership with the United States; 
Whereas Mongolia entered into a Trade and Investment Framework Agreement with the United States in 2004, demonstrating its commitment to take further steps to reform and open up its economy and to deepen bilateral economic ties; 
Whereas Mongolia has been a steadfast partner with the United States in the Global War on Terror, and, after the September 11th terror attacks, the Government of Mongolia expressed its strong support for the United States; 
Whereas Mongolia has supported coalition operations by repeatedly contributing troops to both Operation Enduring Freedom in Afghanistan and Operation Iraqi Freedom; 
Whereas Mongolia has contributed troops to support NATO peacekeeping operations in Kosovo and to protect the United Nations war crimes court in Sierra Leone; and 
Whereas Mongolia’s strong policy track record has made it eligible for Millennium Challenge Account (MCA) support in 2004 and 2005: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the people and Government of Mongolia on the 800th anniversary of Mongolian statehood; 
(2)affirms that the United States is proud to be considered Mongolia’s third neighbor; 
(3)commends the people and Government of Mongolia for their commitment to democracy, freedom, and economic reform; 
(4)urges the Government of Mongolia to take further steps to fight corruption and provide greater transparency and accountability in government operations; 
(5)shares with the people and Government of Mongolia the desire to enhance the relationship between the United States and Mongolia, based on a comprehensive partnership, shared values, and common interests; 
(6)supports efforts to strengthen strategic, political, economic, educational, and cultural ties between the 2 countries; 
(7)encourages private investment and increased business ties between investors in both countries; 
(8)encourages increased people-to-people ties through expanded academic, cultural, and sports exchanges, and 
(9)supports increased Mongolian participation in international organizations and initiatives. 
 
Karen L. HaasClerk.
